Filed 4/8/09 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2009 ND 56







State of North Dakota, 		Plaintiff and Appellee



v.



Narcise Greg Black Cloud, 		Defendant and Appellant







No. 20080261







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Gail H. Hagerty, Judge.



AFFIRMED.



Per Curiam.



Lloyd C. Suhr, Assistant State’s Attorney, Courthouse, 514 E. Thayer Ave., Bismarck, ND 58501, for plaintiff and appellee.  Submitted on brief.



Mark T. Blumer, P.O. Box 475, Valley City, ND 58072, for defendant and appellant.  Submitted on brief.

State v. Black Cloud

No. 20080261



Per Curiam.

[¶1]	Narcise Black Cloud appealed from a criminal judgment finding him guilty of terrorizing.  On appeal, Black Cloud argued the district court erred when it denied his motion for judgment of acquittal, contending there was insufficient evidence to support his conviction.  We affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Bruce E. Bohlman, S.J.



[¶3]	The Honorable Bruce E. Bohlman, S.J., sitting in place of Sandstrom, J., disqualified.